

Exhibit 10.2


FORM OF RESTRICTED STOCK AGREEMENT (EMPLOYEES ONLY)


FORTRESS INTERNATIONAL GROUP, INC.




THIS AGREEMENT is made as of [date], by and between FORTRESS INTERNATIONAL
GROUP, INC., a Delaware corporation (the “Company”) and ______________ (the
“Employee”) an employee of VTC, L.L.C., a Maryland limited liability company and
a wholly owned subsidiary of the Company (“VTC”).


W I T N E S S E T H


WHEREAS, pursuant to the provisions of the Fortress International Group, Inc.
2006 Omnibus Incentive Compensation Plan (the “Plan”), the Company desires to
award to the Employee restricted shares of the Company’s Common Stock, par value
$_______ per share (“Common Stock”), in accordance with the provisions of the
Plan, all on the terms and conditions hereinafter set forth;


WHEREAS, Employee wishes to accept said offer; and


WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1. Terms of Award.  The Company awards to the Employee _____ shares of the
Company’s Common Stock (the “Shares”) in accordance with the terms of this
Agreement.




2. Provisions of Plan Controlling.  The Employee specifically understands and
agrees that the Shares issued under the Plan are being awarded to the Employee
pursuant to the Plan, copies of which Plan the Employee acknowledges he has
read, understands and by which he agrees to be bound. The provisions of the Plan
are incorporated herein by reference. In the event of a conflict between the
terms and conditions of the Plan and this Agreement, the provisions of the Plan
will control.




3. Vesting of Restricted Stock.


(a) Except as provided in paragraph (b), the Shares awarded hereunder shall be
forfeited to the Company for no consideration in the event (i) Employee
voluntarily terminates his employment with VTC prior to the third (3rd)
anniversary of the date of this Agreement or (ii) Employee is terminated for
Cause prior to the third (3rd) anniversary of the date of this Agreement.


--------------------------------------------------------------------------------




(b) The Shares awarded hereunder shall be fully vested in the Employee and no
longer subject to a risk of forfeiture pursuant to paragraph (a) upon the
occurrence of the earliest of the following events:


(i) the date on which the employment of the Employee is terminated by VTC
without Cause;


(ii) the date on which the Employee dies or becomes disabled; or


(iii) the third (3rd) anniversary of the date hereof.


(c) For purposes of this Agreement, “Cause” shall be defined as (i) an act or
acts of dishonesty by the Employee constituting a felony and resulting or
intended to result directly or indirectly in substantial gain or personal
enrichment at the expense of VTC; or (ii) the willful and continued failure by
the Employee substantially to perform his duties with VTC (other than any such
failure resulting from incapacity due to mental or physical illness) after a
demand in writing for substantial performance is delivered by VTC, which demand
specifically identifies the manner in which VTC believes that the Employee has
not substantially performed his duties, and such failure results in demonstrably
material injury to VTC.


(d) For purposes of this Agreement, the Employee shall be deemed disabled if, as
a result of his incapacity due to physical or mental illness, he shall have been
absent from his duties with VTC on a full-time basis for a period of at least
six months and a physician selected by him and acceptable to VTC is of the
opinion that (a) he is suffering from “Total Disability” as defined in any group
term disability insurance maintained by VTC applicable to the Employee, or, (b)
if the Company shall not maintain such insurance, the determination by an
independent physician that the Employee (i) will qualify for Social Security
Disability Payment and (ii) within thirty (30) days after such determination is
made, Employee shall not have returned to the full-time performance of his
duties as defined




4. Dividend and Voting Rights. Employee shall have the right to vote any Shares
awarded hereunder and to receive any dividends declared with respect to such
Shares, provided that such voting and dividend rights shall lapse with respect
to any Shares that are forfeited to the Company pursuant to Section 3(a) of this
Agreement.




5. Additional Shares.  (a) If the Company shall pay a stock dividend or declare
a stock split on or with respect to any of its Common Stock, or otherwise
distribute securities of the Company to the holders of its Common Stock, the
number of shares of stock or other securities of the Company issued with respect
to the Shares then subject to the restrictions contained in this Agreement shall
be added to the Shares subject to this Agreement. If the Company shall
distribute to its stockholders shares of stock of another corporation, the
shares of stock of such other corporation distributed with respect to the Shares
then subject to the restrictions contained in this Agreement shall be added to
the Shares subject to this Agreement.




--------------------------------------------------------------------------------



(b) If the outstanding shares of Common Stock of the Company shall be subdivided
into a greater number of shares or combined into a smaller number of shares, or
in the event of a reclassification of the outstanding shares of Common Stock of
the Company, or if the Company shall be a party to a merger, consolidation or
capital reorganization, there shall be substituted for the Shares then subject
to the restrictions contained in this Agreement such amount and kind of
securities as are issued in such subdivision, combination, reclassification,
merger, consolidation or capital reorganization in respect of the Shares subject
to this Agreement.




6. Legends.  All certificates representing the Shares to be issued to the
Employee pursuant to this Agreement shall have endorsed thereon legends
substantially as follows:


“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated [date] with the Company, a copy of
which Agreement is available for inspection at the offices of the Company or
will be made available upon request.”


“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”



7. No Obligation to Employ.  Neither the Company, nor VTC is obligated, by the
Plan or this Agreement, to continue the Employee as an employee of either the
Company, VTC or any other subsidiary or affiliate of the Company.




8. Investment Intent.  The Employee represents and warrants to the Company that
the Shares are being acquired for the Employee’s own account, for investment,
and not with a view to, or for sale in connection with, the distribution of any
such Shares.



--------------------------------------------------------------------------------




9. Notices.  Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:



 
To the Company:
Fortress International Group, Inc.

Attn: _______________________
Chairman of the Board
4100 North Fairfax Drive, #1150
Arlington, Virginia 22203
Facsimile No.:__________
 



 
To the Employee:
____________________________

____________________________
____________________________

   
Facsimile No.: _______________


or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.




10. Governing Law.  This Agreement shall be construed and enforced in accordance
with the law of the State of Maryland.




11. Withholding. Prior to delivery of Shares to Employee upon the release of the
restrictions stated in Section 3 hereof, Employee shall be required to make
arrangements, satisfactory to the Company, for appropriate withholding for
federal, state, and local tax purposes. Employee is permitted to satisfy any
such tax withholding requirements, in whole or in part, by delivering Shares to
the Company (including Shares awarded hereunder) having a fair market value (as
determined by Company in its sole discretion) equal to the amount of such tax.




12. Benefit of Agreement.  Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.




13. Entire Agreement.  This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.


--------------------------------------------------------------------------------



14. Modifications and Amendments.  The terms and provisions of this Agreement
may be modified or amended as provided in the Plan.
 
 
15. Waivers and Consents.  The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer, and the Employee has hereunto set his hand, all as of
the day and year first above written.





 
FORTRESS INTERNATIONAL GROUP, INC.
         
By: ___________________________________
 
Name: _____________________________
 
Title: ______________________________
              _________________________________  
Employee


--------------------------------------------------------------------------------



FORM OF RESTRICTED STOCK AGREEMENT (NON-DIRECTOR DIRECTORS ONLY)


FORTRESS INTERNATIONAL GROUP, INC.




THIS AGREEMENT is made as of [date], by and between FORTRESS INTERNATIONAL
GROUP, INC., a Delaware corporation (the “Company”) and ______________ (the
“Director”), a non-employee director of the Company.


W I T N E S S E T H


WHEREAS, pursuant to the provisions of the Fortress International Group, Inc.
2006 Omnibus Incentive Compensation Plan (the “Plan”), the Company desires to
award to the Director restricted shares of the Company’s Common Stock, par value
$_______ per share (“Common Stock”), in accordance with the provisions of the
Plan, all on the terms and conditions hereinafter set forth;


WHEREAS, Director wishes to accept said offer; and


WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1. Terms of Award.  The Company awards to the Director _____ shares of the
Company’s Common Stock (the “Shares”) in accordance with the terms of this
Agreement.




2. Provisions of Plan Controlling.  The Director specifically understands and
agrees that the Shares issued under the Plan are being awarded to the Director
pursuant to the Plan, copies of which Plan the Director acknowledges he has
read, understands and by which he agrees to be bound. The provisions of the Plan
are incorporated herein by reference. In the event of a conflict between the
terms and conditions of the Plan and this Agreement, the provisions of the Plan
will control.


3. Vesting of Restricted Stock.


(a) Except as provided in paragraph (b), the Shares awarded hereunder shall be
forfeited to the Company for no consideration in the event that Director is no
longer a director of the Company.


(b) The Shares awarded hereunder shall be fully vested in the Director and no
longer subject to a risk of forfeiture pursuant to paragraph (a) upon the
occurrence of the earliest of the following events:


--------------------------------------------------------------------------------




[DESCRIBE VESTING PROVISIONS]




4. Dividend and Voting Rights. Director shall have the right to vote any Shares
awarded hereunder and to receive any dividends declared with respect to such
Shares, provided that such voting and dividend rights shall lapse with respect
to any Shares that are forfeited to the Company pursuant to Section 3(a) of this
Agreement.


5. Additional Shares.  (a) If the Company shall pay a stock dividend or declare
a stock split on or with respect to any of its Common Stock, or otherwise
distribute securities of the Company to the holders of its Common Stock, the
number of shares of stock or other securities of the Company issued with respect
to the Shares then subject to the restrictions contained in this Agreement shall
be added to the Shares subject to this Agreement. If the Company shall
distribute to its stockholders shares of stock of another corporation, the
shares of stock of such other corporation distributed with respect to the Shares
then subject to the restrictions contained in this Agreement shall be added to
the Shares subject to this Agreement.


(b) If the outstanding shares of Common Stock of the Company shall be subdivided
into a greater number of shares or combined into a smaller number of shares, or
in the event of a reclassification of the outstanding shares of Common Stock of
the Company, or if the Company shall be a party to a merger, consolidation or
capital reorganization, there shall be substituted for the Shares then subject
to the restrictions contained in this Agreement such amount and kind of
securities as are issued in such subdivision, combination, reclassification,
merger, consolidation or capital reorganization in respect of the Shares subject
to this Agreement.


6. Legends.  All certificates representing the Shares to be issued to the
Director pursuant to this Agreement shall have endorsed thereon legends
substantially as follows:


“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated [date] with the Company, a copy of
which Agreement is available for inspection at the offices of the Company or
will be made available upon request.”


“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”
 

--------------------------------------------------------------------------------


 
7. Investment Intent.  The Director represents and warrants to the Company that
the Shares are being acquired for the Director’s own account, for investment,
and not with a view to, or for sale in connection with, the distribution of any
such Shares.


8. Notices.  Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:



 
To the Company:
Fortress International Group, Inc.

Attn:
Chairman of the Board
4100 North Fairfax Drive, #1150
Arlington, Virginia 22203
Facsimile No.:
 



 
To the Director:
____________________________

____________________________
____________________________
Facsimile No.: _______________


or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.




9. Governing Law.  This Agreement shall be construed and enforced in accordance
with the law of the State of Maryland.




10. Withholding. Prior to delivery of Shares to Director upon the release of the
restrictions stated in Section 3 hereof, Director shall be required to make
arrangements, satisfactory to the Company, for appropriate withholding for
federal, state, and local tax purposes. Director is permitted to satisfy any
such tax withholding requirements, in whole or in part, by delivering Shares to
the Company (including Shares awarded hereunder) having a fair market value (as
determined by Company in its sole discretion) equal to the amount of such tax.




11. Benefit of Agreement.  Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.



--------------------------------------------------------------------------------




12. Entire Agreement.  This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.
 
 
13. Modifications and Amendments.  The terms and provisions of this Agreement
may be modified or amended as provided in the Plan.
 
 
14. Waivers and Consents.  The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer, and the Director has hereunto set his hand, all as of
the day and year first above written.




 
FORTRESS INTERNATIONAL GROUP, INC.
         
By: ___________________________________
 
Name: _____________________________
 
Title: ______________________________
              _________________________________  
Director

 

--------------------------------------------------------------------------------

